

116 S4811 IS: Federal Correctional Facilities COVID–19 Response Act
U.S. Senate
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4811IN THE SENATE OF THE UNITED STATESOctober 19, 2020Ms. Warren (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo establish procedures related to the coronavirus disease 2019 (COVID–19) in correctional facilities.1.Short titleThis Act may be cited as the Federal Correctional Facilities COVID–19 Response Act.2.DefinitionsIn this Act:(1)Correctional facilityThe term correctional facility includes—(A)Federal prisons, including all prison, correctional, and detention facilities run by the Bureau of Prisons; and(B)privately owned or privately operated prison, correctional, and detention facilities contracted by Federal entities, including the Bureau of Prisons, to house Federal incarcerated persons.(2)Correctional facility employeeThe term correctional facility employee means any individual employed at a correctional facility housing Federal incarcerated persons, including— (A)a Federal employee;(B)an employee of a privately owned or privately operated prison, correctional, or detention facility contracted by a Federal entity to house Federal incarcerated persons; and(C)an employee of a private company contracted to provide goods and services at a correctional facility.(3)COVID–19 diagnostic testThe term COVID–19 diagnostic test mean a test— (A)that is an in vitro diagnostic product (as defined in section 809.3 of title 21, Code of Federal Regulations, or any successor thereto) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19; and(B)the administration of which—(i)is approved, cleared, or authorized under section 510(k), 513, 515, or 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k), 360c, 360e, 360bbb–3); (ii)the developer has requested, or intends to request, emergency use authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3), unless and until the emergency use authorization request under such section 564 has been denied or the developer of such test does not submit a request under such section within a reasonable timeframe; (iii)is developed in and authorized by a State that has notified the Secretary of Health and Human Services of its intention to review tests intended to diagnose COVID–19; or(iv)is another test that the Secretary determines appropriate in guidance.(4)COVID–19 pandemicThe term COVID–19 pandemic means the period beginning on the date of enactment of this Act and ending on the date that is 1 year after the date on which the public health emergency declaration under section 319 of the Public Health Service Act (42 U.S.C. 247d) with respect to COVID–19 terminates.(5)High risk incarcerated personThe term high risk incarcerated person means an individual who meets the definition of incarcerated person under this section who—(A)is 50 years old or older;(B)has chronic kidney disease;(C)has chronic obstructive pulmonary disease;(D)is immunocompromised;(E)has obesity;(F)has a heart condition, such as coronary artery disease or cardiomyopathy;(G)has sickle cell disease;(H)has type 1 or type 2 diabetes mellitus;(I)has moderate to severe asthma;(J)has cerebrovascular disease;(K)has cystic fibrosis;(L)has hypertension or high blood pressure;(M)has a neurological condition such as dementia or Parkinson's Disease;(N)has liver disease;(O)is pregnant;(P)has pulmonary fibrosis;(Q)has thalassemia;(R)is a smoker;(S)has a disability; or(T)meets any other characteristic identified by the Centers for Disease Control and Prevention as putting individuals at increased risk of developing sever illness from COVID–19.(6)Incarcerated personThe term incarcerated person means an individual involuntarily confined or detained in a correctional facility.(7)Signs and symptoms of COVID–19The term signs and symptoms of COVID–19 means fever or chills, cough, shortness of breath or difficulty breathing, fatigue, muscle or body aches, headache, new loss of taste or smell, sore throat, congestion or runny nose, nausea or vomiting, diarrhea, and any other medical condition or reaction identified by the Centers for Disease Control and Prevention as being a physical reaction to the contraction of the severe acute respiratory syndrome coronavirus 2 (SARS–CoV–2).3.Mandated COVID–19 testing at correctional facilities(a)Testing of incarcerated persons(1)In generalEach correctional facility shall—(A)not later than 15 days after the date of enactment of this Act—(i)provide each incarcerated person in the facility with the option to take a COVID–19 diagnostic test, regardless of whether the incarcerated person exhibits symptoms of COVID–19, at no cost to the incarcerated person;(ii)provide each incarcerated person with the results of the diagnostic test, regardless of the results, including an interpretation of what the test results mean in the incarcerated person’s preferred language;(iii)provide each incarcerated person who tests positive for COVID–19 with necessary medical care (as outlined in the National Institutes of Health COVID–19 Treatment Guidelines), including COVID–19 tests to monitor recovery if indicated by the Centers for Disease Control and Prevention, and housing in a medical isolation unit under the care of medical professionals, at no cost to the incarcerated person; (iv)place each asymptomatic incarcerated person who is exposed to a positive case in quarantine until testing is completed consistent with Centers for Disease Control and Prevention guidance; and (v)place each symptomatic incarcerated person into medical isolation while awaiting test results; and(B)during the period beginning not later than 45 days after the date of enactment of this Act and ending on the last day of the COVID–19 pandemic—(i)conduct weekly COVID–19 diagnostic testing of incarcerated persons in the facility in accordance with the guidelines developed under section 6, regardless of whether such incarcerated persons exhibit symptoms of COVID–19, at no cost to incarcerated persons;(ii)conduct COVID–19 diagnostic testing for any incarcerated person with COVID–19 symptoms, or for any incarcerated person who is a close contact of a known COVID–19 case, in accordance with the guidelines developed under section 6; (iii)provide each incarcerated person with the results of the diagnostic tests, regardless of the results, including an interpretation of what the test results mean in the incarcerated person’s preferred language;(iv)provide each incarcerated person who tests positive for COVID–19 with necessary medical care (as outlined in the National Institutes of Health COVID–19 Treatment Guidelines), including COVID–19 tests to monitor recovery if indicated by the Centers for Disease Control and Prevention, and housing in a medical isolation unit under the care of medical professionals, at no cost to the incarcerated person, in accordance with the guidelines developed under section 6;(v)quarantine each incarcerated person exposed to a positive COVID–19 case in accordance with the guidelines developed under section 6; and(vi)establish a procedure through which incarcerated people can opt out of COVID–19 testing, in accordance with the guidelines developed under section 6.(2)New entrantsDuring the period beginning not later than 45 days after the date of enactment of this Act and ending on the last day of the COVID–19 pandemic, each correctional facility shall—(A)provide each incarcerated person newly admitted or transferred to the facility with an optional COVID–19 diagnostic test within 24 hours of entering the facility, regardless of whether the incarcerated person exhibits symptoms of COVID–19, at no cost to the incarcerated person; and(B)immediately quarantine each incarcerated person newly admitted or transferred to the facility within 24 hours of entering the facility, consistent with Centers for Disease Control and Prevention guidance, until the incarcerated person has been confirmed to be negative for COVID–19, in accordance with the guidelines developed under section 6. (b)Testing of correctional facility employees(1)In generalEach correctional facility shall—(A)not later than 15 days after the date of enactment of this Act—(i)provide each correctional facility employee with a required COVID–19 diagnostic test, regardless of the whether the employee exhibits symptoms of COVID–19, at no cost to the employee; and(ii)provide each correctional facility employee who tests positive for COVID–19 with unlimited paid administrative leave for the purpose of recovering from COVID–19, and no cost COVID–19 diagnostic testing for the purpose of monitoring recovery if indicated by the Centers for Disease Control and Prevention, until the employee tests negative for COVID–19; and(B)during the period beginning not later than 45 days after the date of enactment of this Act and ending on the last day of the COVID–19 pandemic—(i)conduct required weekly COVID–19 diagnostic testing of each correctional facility employee in the facility, in accordance with the guidelines developed under section 6, regardless of whether the employee exhibits symptoms of COVID–19, at no cost to the employee; (ii)provide each correctional facility employee who tests positive for COVID–19 with unlimited paid leave for the purpose of recovering from COVID–19, and no cost COVID–19 diagnostic testing for the purpose of monitoring recovery if indicated by the Centers for Disease Control and Prevention, until the employee tests negative for COVID–19; and(iii)provide each correctional facility employee who is exposed to a positive COVID–19 case with guaranteed paid leave to quarantine, consistent with Centers for Disease Control and Prevention guidance, or until the employee has been confirmed to be negative for COVID–19.(c)PrivacyAny data collected, stored, received, or published under this section shall—(1)be so collected, stored, received, or published in a manner that protects the privacy of individuals whose information is included in the data;(2)be deidentified or anonymized in a manner that protects the identity of all individuals whose information is included in the data;(3)comply with privacy protections provided under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note); and(4)be limited in use for the purpose of public health and be protected from all other internal use by any entity that collects, stores, or receives the data, including use of the data in determinations of eligibility (or continued eligibility) in health plans, and from any other inappropriate uses.(d)Authorization of appropriationsThere is authorized to be appropriated to relevant medical and public officials such sums as are necessary to procure and administer the COVID–19 diagnostic tests and provide the medical care required in this section. 4.COVID–19 data collection at correctional facilities(a)Data collectionDuring the period beginning not later than 45 days after the date of enactment of this Act and ending on the last day of the COVID–19 pandemic, each correctional facility shall submit weekly reports to the Department of Justice, the Centers for Disease Control and Prevention, and the public health authority of the State in which the facility is located on the following:(1)Testing numbersCOVID–19 diagnostic testing, including cumulative and new (since the previous report) counts of—(A)the number of incarcerated persons tested for COVID–19, disaggregated by routine weekly testing, symptomatic testing, close contact testing, recovery monitoring testing, and new entrant testing;(B)the number of correctional facility employees tested for COVID–19, disaggregated by routine weekly testing, symptomatic testing, close contact testing, and recovery monitoring testing; and(C)the COVID–19 diagnostic test developer, test name, and type of test (molecular, antigen, or other) for each COVID–19 diagnostic test conducted.(2)Test resultsCOVID–19 diagnostic testing outcomes, including cumulative and new (since the previous report) counts of—(A)the number of confirmed active cases of COVID–19 among incarcerated persons, disaggregated by routine weekly testing, symptomatic testing, close contact testing, recovery monitoring testing, and new entrant testing; (B)the number of confirmed negative cases of COVID–19 among incarcerated persons, disaggregated by routine weekly testing, symptomatic testing, close contact testing, recovery monitoring testing, and new entrant testing;(C)the number of confirmed active cases of COVID–19 among correctional facility employees, disaggregated by routine weekly testing, symptomatic testing, close contact testing, and recovery monitoring testing;(D)the number of confirmed negative cases of COVID–19 among correctional facility employees, disaggregated by routine weekly testing, symptomatic testing, close contact testing, and recovery monitoring testing;(E)the number of tests pending results, disaggregated by incarcerated persons and correctional facility employees;(F)the average time between testing an incarcerated person for COVID–19 and receiving the results of the test; and(G)the average time between testing a correctional facility employee for COVID–19 and receiving the results of the test.(3)Case outcomesCOVID–19 case outcomes, including cumulative and new (since the previous report) counts of—(A)the number of incarcerated persons hospitalized for a case of COVID–19;(B)the number of incarcerated persons who have recovered from COVID–19;(C)the number of incarcerated persons currently in quarantine or medical isolation for COVID–19, respectively;(D)the number of incarcerated persons who have completed quarantine or been released from medical isolation, respectively; (E)the number of incarcerated persons who have died from a confirmed or suspected case of COVID–19;(F)the number of correctional facility employees hospitalized for a case of COVID–19;(G)the number of correctional facility employees who have recovered from COVID–19; and(H)the number of correctional facility employees who have died from a case of COVID–19.(4)Release of incarcerated personsData related to the release of incarcerated persons, including individuals released to home confinement and pursuant to compassionate release, as a result of the COVID–19 public health emergency.(5)Daily populationAverage daily population, disaggregated by incarcerated persons and correctional facility employees.(b)Disaggregation of dataThe data described in this section shall be disaggregated by sex, sexual orientation, gender identity, age, race, ethnicity, disability, and geography (including county and State).(c)Public reportingThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall make publicly available on the internet the most recent and historic information reported weekly under subsection (a) in a machine-readable format.(d)COVID–19 symptom tracking and medical record retentionDuring the period beginning not later than 45 days after the date of enactment of this Act and ending on the last day of the COVID–19 pandemic, each correctional facility shall systemically track and record of the signs and symptoms of COVID–19 among incarcerated persons and correctional center employees. As part of the tracking system, correctional facilities shall—(1)document and retain a record of each request from incarcerated persons for medical care, including medical care for the signs and symptoms of COVID–19;(2)conduct weekly screenings, in conjunction with the testing requirements described in section 3, of incarcerated persons for signs and symptoms of COVID–19 and maintain records of the results of such screenings for each incarcerated person; and(3)present for review, as requested at any time by the Secretary of Health and Human Services or the Attorney General, records collected under paragraphs (1) and (2).(e)Incarcerated persons dataThe data described in this section with respect to incarcerated persons who are serving a term of imprisonment and who are infected with COVID–19 shall include, to the extent practicable, the term of imprisonment imposed on the incarcerated persons, the time served, and the release date.(f)PrivacyAny data collected, stored, received, or published under this section shall—(1)be so collected, stored, received, or published in a manner that protects the privacy of individuals whose information is included in the data;(2)be de-identified or anonymized in a manner that protects the identity of all individuals whose information is included in the data;(3)comply with privacy protections provided under the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note); and(4)be limited in use for the purpose of public health and be protected from all other internal use by any entity that collects, stores, or receives the data, including use of such data in determinations of eligibility (or continued eligibility) in health plans, and from any other inappropriate uses.(g)Authorization of appropriationsThere is authorized to be appropriated to the Centers for Disease Control and Prevention such sums as are necessary to publicize the data as described in this section.5.Centers for Disease Control and investigation deployment(a)In generalCorrectional facilities shall report to the Centers for Disease Control and Prevention instances when 3 or more incarcerated persons or correctional facility employees present new COVID–19 cases within 72 hours of each other, within 24 hours of identifying the third case.(b)Deployment of staffIn such instances, the Centers for Disease Control and Prevention shall deploy staff with experience in preventing the spread of infectious diseases in congregate settings to the facility for the purpose of mitigating and preventing the spread of COVID–19 at the facility.6.Updated Bureau of Prisons guidelines on handling COVID–19 in correctional facilities(a)Updated COVID–19 guidelinesNot later than 30 days after the date of enactment of this Act, the Department of Justice, acting through the Bureau of Prisons and in consultation with the Centers for Disease Control and Prevention, shall release updated guidelines on the management of COVID–19 in correctional facilities.(b)Expert consultation(1)In generalIn developing the guidelines described in subsection (a), the Department of Justice shall consult with no fewer than 10 experts in public health and correctional facility management, which shall include—(A)academics with medical and public health expertise;(B)advocates for imprisoned populations;(C)public health officials;(D)tribal leaders or their representatives; and(E)labor representatives of correctional facility employees.(2)Publicly availableRecommendations from and correspondence with individuals described in paragraph (1) shall be made publicly available.(c)ContentsThe guidelines described in subsection (a) shall, at a minimum, include—(1)requirements that correctional facilities conduct voluntary COVID–19 diagnostic tests on, and quarantine consistent with Centers for Disease Control and Prevention guidance all new incarcerated persons who enter the facility during the COVID–19 pandemic, including incarcerated persons being held at the facility while in transit between other facilities; (2)guidance on how facilities should conduct weekly testing of incarcerated persons and correctional facility employees, including guidance on how to conduct pooled sample testing in lieu of individual testing, if appropriate, and guidance on how to identify the appropriate type of diagnostic test to use, consistent with the most up-to-date public health information and guidance on preventing the spread of COVID–19; (3)guidance on how correctional facilities should handle incarcerated persons who refuse to receive COVID–19 tests, such as through implementing time-based or symptom-based isolation and quarantine strategies;(4)requirements that correctional facilities, once a single case of COVID–19 is detected within the facility, screen every incarcerated person and correctional facility employee for signs and symptoms of COVID–19 within 24 hours;(5)guidance for correctional facilities on maximum occupational capacity, social distancing best practices, and how to reduce the incarcerated person population within the facility, including updated guidance on the proactive release of incarcerated persons, with special consideration given to high-risk incarcerated persons;(6)guidance for correctional facilities on how to establish and implement cohorting strategies to minimize the spread of COVID–19 in facilities, with special consideration given to the cohorting of high-risk incarcerated persons;(7)guidance for correctional facilities on how to establish and implement contact tracing efforts to identify, track, and prevent the spread of COVID–19 among the contacts of incarcerated persons and correctional facility employees who test positive for COVID–19;(8)guidance for correctional facilities on how to—(A)humanely and effectively quarantine incarcerated persons exposed to COVID–19 and humanely and effectively medically isolate and provide medical care to incarcerated persons who contract COVID–19, including a prohibition on the use of punitive solitary confinement and other punitive measures as a means of treating and medically isolating incarcerated persons, with special consideration given to the quarantining and medical isolation and treatment of high-risk incarcerated persons;(B)authorize the provision of materials, such as books, television shows, magazines, and movies to, increase recreation hours for, and expand programming and phone and email communication privileges for incarcerated persons in medical isolation to minimize the similarity of punitive solitary confinement and other punitive measures with medical quarantine; and(C)confirm that incarcerated persons and correctional facility employees who have contracted COVID–19 have recovered for the purpose of releasing them from medical isolation;(9)guidance for correctional facilities on the proper cleaning and disinfecting of the facility to prevent the spread of COVID–19;(10)guidance for correctional facilities on proper ventilation and air filtration strategies to prevent the spread of COVID–19; (11)guidance on the proper daily, weekly, and monthly allowance for incarcerated persons of personal protective equipment and face coverings, hand sanitizer, soap, cleaning items, and other materials that could reduce the spread of COVID–19 in facilities, which shall be provided to incarcerated persons at no cost, including information on how to update existing guidelines within facilities on the limitation of incarcerated persons’ access to such materials;(12)guidance for correctional facilities on how to educate incarcerated persons, and the medical facilities treating those incarcerated persons for COVID–19, on the healthcare rights of the incarcerated persons under Federal and State law and the minimum ethical standards of care, including the use of medical isolation that does not include solitary confinement;(13)recommendations for correctional facilities on how to increase communication between incarcerated persons and friends and family outside of the facility during the COVID–19 pandemic, including guidance on how to suspend fees for phone calls and electronic communications and expand visitation (including virtual visitation) options;(14)requirements that correctional facilities communicate, not less frequently than biweekly, and in such a manner that permits for feedback from incarcerated persons, to incarcerated persons the steps being taken to address the COVID–19 pandemic in the facility; and(15)guidance for correctional facilities on how to connect incarcerated persons released from confinement as a result of the COVID–19 pandemic with post-release resources, such as health insurance, primary care providers, other health professionals, and quarantine facilities, with sensitivity to the immigration status of incarcerated persons.7.Report to CongressNot later than 60 days after the date of enactment of this Act, the Attorney General shall submit to Congress a report on prevention, mitigation, and control activities relating to the spread of COVID–19 in prisons conducted by the Department of Justice and the Bureau of Prisons, disaggregated by facility when applicable, that includes information on—(1)efforts of correctional facilities to comply with the Interim Guidance on Management of Coronavirus Disease 2019 (COVID–19) in Correctional and Detention Facilities issued by the Centers for Disease Control and Prevention (referred to in this section as the Interim Guidelines), including—(A)information on steps that have been and continue to be taken with respect to operational preparedness, including—(i)with respect to communication and coordination—(I)developing information sharing systems with partners;(II)reviewing and revising for COVID–19 existing influenza, all-hazards, and disaster plans;(III)coordinating with local law enforcement and court officials as necessary; and(IV)encouraging all persons in the facility, including through posting signs, to take action to protect themselves from COVID–19;(ii)with respect to personnel practices—(I)reviewing sick leave policies of each employer that operates within the facility;(II)identifying duties that can be performed remotely;(III)planning for staff absences;(IV)offering revised duties to staff at increased risk for severe illness from COVID–19;(V)making plans to change staff duty assignments to prevent unnecessary movement between housing units during a COVID–19 outbreak; and(VI)offering the seasonal influenza vaccines to all incarcerated persons and correctional facility staff; and(iii)with respect to operations, supplies, and personal protective equipment (referred to in this clause as PPE) preparations—(I)ensuring that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies (consistent with the healthcare capabilities of the facility) are on hand and available, and having a plan in place to restock as needed;(II)making contingency plans for possible PPE shortages during the COVID–19 pandemic;(III)relaxing restrictions on allowing alcohol-based hand sanitizer;(IV)providing a no-cost supply of soap to incarcerated persons sufficient to allow frequent hand washing;(V)establishing a respiratory protection program, if not already in place;(VI)ensuring that correctional facility staff and incarcerated persons are trained to correctly don, doff, and dispose of PPE that they will need to use within the scope of their responsibilities; and(VII)setting up designated PPE donning and doffing areas outside all spaces where PPE will be used;(B)information on steps that have been and continue to be taken with respect to prevention, including—(i)to prevent COVID–19 cases among incarcerated persons—(I)implementing social dis­tanc­ing strategies to increase the physical space between incarcerated persons, which, to the extent practicable, shall be 6 feet between all individuals, regardless of symptoms;(II)minimizing the mixing of individuals from different housing units; and(III)providing up-to-date information about COVID–19 to incarcerated persons;(ii)to prevent COVID–19 cases among correctional facility staff—(I)reminding staff to stay at home if they are sick;(II)performing verbal screening and temperature checks for all staff daily upon entry; and(III)providing up-to-date information about COVID–19 to staff, including information about sick leave policies; and(iii)to prevent COVID–19 cases among visitors—(I)communicating with potential visitors to discourage contact visits;(II)conducting verbal screenings and temperature checks for visitors, and requiring face coverings; and(III)promoting non-contact visits and providing access to free virtual visitation options;(C)information on steps that have been and continue to be taken with respect to COVID–19 case management, including—(i)with respect to infection control, ensuring proper infection control protocols are in place;(ii)with respect to medical isolation—(I)placing incarcerated individuals with confirmed or suspected cases of COVID–19 in medical isolation;(II)ensuring that medical isolation for COVID–19 is distinct from punitive solitary confinement;(III)keeping to an absolute minimum the movement outside the medical isolation space of incarcerated individuals with confirmed or suspected cases of COVID–19; and(IV)safely cohorting, if necessary, COVID–19-infected incarcerated individuals; and(iii)with respect to provision of care—(I)ensuring that incarcerated persons receive medical evaluation and treatment at the first signs of COVID–19 symptoms, including in cases where a facility is not able to provide such evaluation and treatment onsite;(II)providing incarcerated individuals with onsite healthcare; and(III)providing incarcerated individuals with healthcare services in the community, as necessary; and(D)all other aspects of the Interim Guidance;(2)the process for determining which incarcerated persons qualify for home confinement, including listing every factor that is taken into consideration, and how the factors are weighed to determine qualification, including—(A)how many incarcerated persons have been reviewed for home confinement;(B)how many incarcerated persons have qualified for and have been moved into home confinement, and the average length of time between review, approval, and transfer;(C)how the prior convictions of an incarcerated person are used to determine who qualifies for home confinement, including whether certain convictions are weighed more heavily than others, and whether a prior conviction regardless of severity automatically bars an incarcerated person from qualifying for home confinement; and(D)demographic data of the incarcerated persons who are considered for home confinement and of the incarcerated persons who are ultimately chosen for home confinement, dis­ag­gre­gat­ed by age, race, gender, ethnicity, level of offense, how much time remains on their sentence, and whether the individual is high risk for COVID–19;(3)the process for determining which incarcerated persons qualify for compassionate release, including listing every factor that is taken into consideration, and how the factors are weighed to determine qualification, including—(A)how many incarcerated persons have been reviewed for compassionate release;(B)how many incarcerated persons have qualified for compassionate release, dis­ag­gre­gat­ed by compassionate releases approved by the Bureau of Prisons and compassionate releases granted by courts, and the average length of time between review, approval, and release;(C)how the prior convictions of an incarcerated person are used to determine who qualifies for compassionate release, including whether certain convictions are weighed more heavily than others, and whether a prior conviction regardless of severity automatically bars an incarcerated person from qualifying for compassionate release; and(D)demographic data of the incarcerated persons who are considered for compassionate release and of the incarcerated persons who are ultimately chosen for compassionate release, dis­ag­gre­gat­ed by age, race, gender, ethnicity, level of offense, and how much time remains on their sentence;(4)the process of providing information to families and emergency contacts of incarcerated persons who have tested positive for COVID–19, including how long it takes on average for families and emergency contacts to be notified after initial diagnosis, and how often facilities follow up with families and emergency contacts to update them on the health condition of the incarcerated person;(5)resource limitations, if any, that have inhibited the ability of the Department of Justice and Bureau of Prisons to fully implement the Centers for Disease Control and Prevention's Interim Guidelines; and(6)what actions are being taken to modernize the electronic health records systems of the Bureau of Prisons.